Citation Nr: 0715502	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  



REMAND

The Board's review of the claims file reveals that a remand 
of this matter is warranted.  

First, the veteran's records are not complete in that there 
appear to be other volumes that are not associated with his 
claims folder that is before the Board.  

Next, in November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Recently, the Federal Circuit held that VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328, 
1332-1333 (Fed. Cir. 2006).  

In this case, the Board finds that the veteran has not been 
adequately advised of the elements required to support a 
claim for TDIU rating.  

Considering the record, the Board finds that all notification 
and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.  

Simply stated, the RO has not provided adequate notice of 
what evidence is needed to substantiate this claim for a 
higher initial rating, or adequate notice of who gets what 
evidence that is pertinent to this claim.  The Board 
emphasizes that action by the RO is required to satisfy the 
notification provisions of VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b) (3)) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on the claim before the 
expiration of the one-year VCAA notice period).  

The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession, and ensure that its 
notice to him meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

The Board notes in this regard that, in a June 2004 
statement, a VA psychologist opined that the veteran's post-
traumatic stress disorder (PTSD) rated at 50 percent 
disabling effective April 19, 2002, had worsened to a higher 
disability rating.  VA treatment records are not associated 
with the claims folder.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the requested action, the RO should 
also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards the 
issue on appeal; i.e. entitlement to 
TDIU.  The letter should include the 
elements required to substantiate the 
claim, the type of evidence necessary to 
support each element, the evidence 
currently of record, and the respective 
duties of VA and the claimant in 
obtaining evidence.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should also obtain all of 
the veteran's VA records including any 
missing volumes of the claims folder in 
order to have a complete record for 
review.  

4.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
must furnish to the veteran and his 
service representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)  

